Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 2/14/2022 and the supplemental amendment filed on 2/28/2022, in which claims 1, 2, 8, and 15 are amended. Claims 1-20 are currently pending.
	Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva").
As to claim 1, Dasgupta discloses a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: [Computer system 3000 includes processor 3010; system memory 3020 (memory) stores instructions to be performed by the processor and implements a model development environment (MDE) [Col 60, Ln 57- Col 61, Ln 9]]
an interaction backend handler component that obtains one or more assessment metrics of a model pipeline candidate and second model pipeline candidate; [The MDE includes a results visualization component 252 (interaction backend handler component) which obtains performance metrics (assessment metrics), as shown in Fig 2 [See Col 15, Ln 43-48]. Since Fig 7B includes model "Animal Necks v3" (model pipeline candidate) and "Animal Tails v7" (second model pipeline candidate), a skilled artisan would understand that their performance metrics are obtained]
and a visualization render component that concurrently renders a progress visualization of the model pipeline candidate and a second progress visualization of the second model pipeline candidate based on the one or more assessment metrics, and wherein the progress visualization … indicate evaluation or training is in progress [The MDE includes prediction insights component 254 (visualization render component) which generates UIs for the performance metrics (progress visualization) [See Col 15, Ln 49-52]. Fig 7B shows an interface with the progress (progress visualization) of evaluation or training is in progress”) [See Col 24, Ln 41- Col 25, Ln 13]].
However, Dasgupta does not teach "wherein the progress visualization comprises rendering in dots inside of other dots to indicate … progress." (Emphasis added.)
On the other hand, Gil de Paiva does teach "wherein the progress visualization comprises rendering in dots inside of other dots to indicate … progress." (Emphasis added.)
Gil de Paiva that an interface may include concentric circles ("dots inside of other dots") to indicate the progress of subprocess steps [See Col 6, Ln 51-54]. Each subprocess is indicated by a different shade, color or pattern [See Col 7, Ln 53-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization to incorporate the teachings of Gil de Paiva's concentric circle progress indicator.

As to claim 2, Dasgupta, and Gil de Paiva disclose the system of claim 1, wherein the one or more assessment metrics is a build time metric [Dasgupta, Fig 7B includes a launch time (build time metric) that indicates the time since the start of the experiment [See Col 23, Ln 38-40]].
[Examiner's note: The limitation "at least one of a progress map, a relationship map, or a leaderboard" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "progress map, … or a leaderboard" teaches the entire limitation]
As to claim 3, Dasgupta, and Gil de Paiva disclose the system of claim 1, wherein the visualization render component further renders the progress visualization in at least one of a progress map, [Dasgupta, Fig 8 shows a graph 820 (progress map) of performance metrics of models over multiple experiments 824 as they progress to performance goals [See Col 24, Ln 41- Col 25, Ln 13]
… or a leaderboard [Dasgupta, Fig 7B shows a table with the progress of models and includes precision and recall (performance metric) [See Col 23, Ln 24-46]. The table may include a sort function to sort the models [See Col 23, Ln 60-63], thus a skilled artisan would understand that they may function as a "leaderboard"].  
As to claim 4, Dasgupta, and Gil de Paiva disclose the system of claim 1, wherein the progress visualization comprises a visual representation of the one or more 
As to claim 8, Dasgupta discloses a computer-implemented method, comprising: obtaining, by a system operatively coupled to a processor, [Computer system 3000 includes processor 3010; system memory 3020 (memory) stores instructions to be performed by the processor and implements a model development environment (MDE) [Col 60, Ln 57- Col 61, Ln 9]]
one or more assessment metrics of a plurality of model pipeline candidates; and [The MDE includes a results visualization component 252 which obtains performance metrics (assessment metrics), as shown in Fig 2 [See Col 15, Ln 43-48]. Fig 7B shows an interface with the progress (progress visualization) of models (plurality of model pipeline candidates) and includes precision and recall (assessment metrics) [See Col 23, Ln 24-46]]
rendering, by the system, a progress visualization of the plurality of model pipeline candidates based on the one or more assessment metrics, wherein the progress visualization … indicate that various operations have been completed and … indicate evaluation or training is in progress [The MDE includes prediction insights component 254 which generates UIs for the performance metrics (progress visualization) [See Col 15, Ln 49-52]. Fig 7B shows an interface with the progress evaluation or training is in progress”) [See Col 24, Ln 41- Col 25, Ln 13]. Fig 7B shows that the progress column indicates when an experiment is completed (“operations have been completed”) [See Col 23, Ln 38-44]].
However, Dasgupta does not teach “wherein the progress visualization comprises rendering as solid black dots to indicate that various operations have been completed and rendering in dots inside of other dots to indicate … progress.” (Emphasis added.)
On the other hand, Gil de Paiva does teach "wherein the progress visualization comprises rendering as solid black dots to indicate that various operations have been completed and rendering in dots inside of other dots to indicate … progress.” (Emphasis added.)
Gil de Paiva that an interface may include concentric circles ("dots inside of other dots") to indicate the progress of subprocess steps [See Col 6, Ln 51-54]. Each subprocess is indicated by a different shade, color or pattern [See Col 7, Ln 53-61]. The circles grow outward as the subprocess steps complete [See Col 6, Ln 51-54]. A skilled artisan would know to select black for the final subprocess step, thus when it completes a black circle (solid black dot) is displayed.

Motivation to do so would be to overcome the drawbacks of the prior art which occupy a large amount of UI space for displaying process progress, as taught by Gil de Paiva [See Col 1, Ln 38-50].
[Examiner's note: The limitation "one or more…selected from a group consisting of an optimization metric, a performance metric, a data allocation metric, a training data used metric, and a build time metric" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "optimization metric, a performance metric… and a build time metric" teaches the entire limitation]
As to claim 9, Dasgupta, and Gil de Paiva disclose the computer-implemented method of claim 8, wherein the one or more assessment metrics are selected from a group consisting of an optimization metric, a performance metric, … and a build time metric [Dasgupta, Fig 7B shows an interface with the progress of models and includes precision and recall (performance metric) [See Col 23, Ln 24-46]. The table is updated in real time as the progress of the experiments change [See Col 23, Ln 44-46]. Further, Fig 8 shows a graph 820 of performance metrics (optimization metric) of models over multiple experiments 824 as they progress to performance goals [See Col 24, Ln 41- 
[Examiner's note: The limitation "at least one of a progress map, a tree based visualization, a relationship map, or a leaderboard" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "progress map, a tree based visualization, … or a leaderboard" teaches the entire limitation]
As to claim 10, Dasgupta, and Gil de Paiva disclose the computer-implemented method of claim 8, further comprising: rendering, by the system, the progress visualization is also at least one of a progress map, [Dasgupta, Fig 8 shows a graph 820 (progress map) of performance metrics of models over multiple experiments 824 as they progress to performance goals [See Col 24, Ln 41- Col 25, Ln 13]
a tree based visualization, [Dasgupta, Fig 8 shows graph 820 (tree based visualization) is controlled by a tree based control [See Col 24, Ln 52-55]]
… or a leaderboard [Dasgupta, Fig 7B shows a table with the progress of models and includes precision and recall (performance metric) [See Col 23, Ln 24-46]. The table may include a sort function to sort the models [See Col 23, Ln 60-63], thus a skilled artisan would understand that they may function as a "leaderboard"].  
As to claim 11, Dasgupta, and Gil de Paiva disclose the computer-implemented method of claim 8, wherein the progress visualization comprises a visual representation of the one or more assessment metrics [Dasgupta, Fig 7B shows an interface with the progress of models (visual representation) and includes precision and recall 
[Examiner's note: The limitation "at least one of a stop operation, a save operation, or a discard operation" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a stop operation" teaches the entire limitation. Further, the limitation "thereby facilitating at least one of …selection process" does not bear patentable weight. The meaning of the word "thereby", according to Merriam-Webster, is "by that" or "by that means". In other words, thereby denotes an effect achieved by the means of the language that comes before it. Accordingly, a reference that reads on the language that comes before the word "thereby" (in the case of claim 13, a reference that teaches "wherein the inclined layout displays the first dimension of the layout completely in the first dimension of the display area") will achieve the effect(s) that comes after the "thereby" clause. In other words, thereby essentially denotes an intended use, in that the desired effect (or use) of the invention is to improve selection of a model, improved performance of the processor, and/or reduced computational costs of the processor, and this use is achieved by the language that comes before the "thereby" clause. The word “thereby” in this instance is equivalent to “whereby”, and as such the court has noted a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting at least one of … or …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of “reduced computational costs of the processor in executing the model selection process" teaches the entire limitation]
As to claim 14, Dasgupta, and Gil de Paiva disclose the computer-implemented method of claim 8, further comprising: performing, by the system, at least one of a stop operation, … corresponding to only one of the plurality of the model pipeline candidate based on input from an entity, [Dasgupta, A stop button 774 is included in the interface to permanently stop an experiment for a model [See Col 24, Ln 3-15]. The selection of the stop button 774 stops a selected model experiment (“only one of the plurality of the model pipeline candidate”) [See Col 24, Ln 3-7]]
thereby facilitating at least one of …reduced computational costs of the processor in executing the model selection process [Even if the limitation were not interpreted as a whereby clause, the limitation is taught by the prior art. Dasgupta, The stop button 774 causes the computing resources allocated for the experiment to be released [See Col 24, Ln 13-15]. Thus a skilled artisan would understand that the computational costs are reduced for the processor that is executing the experiment for the model].
As to claim 15, Dasgupta discloses a computer program product facilitating a visualized model selection process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, 
obtain, by the processor, one or more assessment metrics of a model pipeline candidate and a second model pipeline candidate; and [The MDE obtains performance metrics (assessment metrics), as shown in Fig 2 [See Col 15, Ln 43-48]. Since Fig 7B includes model "Animal Necks v3" (model pipeline candidate) and "Animal Tails v7" (second model pipeline candidate), a skilled artisan would understand that their performance metrics are obtained]
render, by the processor, a progress visualization of the model pipeline candidate and a progress visualization of the second model pipeline candidate based on the one or more assessment metrics, wherein the progress visualization … indicate evaluation or training is in progress [The MDE includes prediction insights component 254 (visualization render component) which generates UIs for the performance metrics (progress visualization) [See Col 15, Ln 49-52]. Fig 7B shows an interface with the progress (progress visualization) of models (model pipeline candidate and second model pipeline candidate) and includes precision and recall (assessment metrics) [See Col 23, Ln 24-46]. Fig 7B includes model "Animal Necks v3" (model pipeline candidate) and "Animal Tails v7" (second model pipeline candidate). The table is updated in real time as the progress of the experiments change [See Col 23, Ln 44-46]. Further, Fig 8 evaluation or training is in progress”) [See Col 24, Ln 41- Col 25, Ln 13]].
However, Dasgupta does not teach "wherein the progress visualization comprises rendering in dots inside of other dots to indicate … progress." (Emphasis added.)
On the other hand, Gil de Paiva does teach "wherein the progress visualization comprises rendering in dots inside of other dots to indicate … progress." (Emphasis added.)
Gil de Paiva that an interface may include concentric circles ("dots inside of other dots") to indicate the progress of subprocess steps [See Col 6, Ln 51-54]. Each subprocess is indicated by a different shade, color or pattern [See Col 7, Ln 53-61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization to incorporate the teachings of Gil de Paiva's concentric circle progress indicator.
Motivation to do so would be to overcome the drawbacks of the prior art which occupy a large amount of UI space for displaying process progress, as taught by Gil de Paiva [See Col 1, Ln 38-50].
[Examiner's note: The limitation "one or more…selected from a group consisting of an optimization metric, a performance metric, a data allocation metric, a training data used metric, and a build time metric" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest optimization metric, a performance metric… and a build time metric " teaches the entire limitation]
As to claim 16, Dasgupta, and Gil de Paiva disclose the computer program product of claim 15, wherein the one or more assessment metrics are selected from a group consisting of an optimization metric, a performance metric, … and a build time metric [Dasgupta, Fig 7B shows an interface with the progress of models and includes precision and recall (performance metric) [See Col 23, Ln 24-46]. The table is updated in real time as the progress of the experiments change [See Col 23, Ln 44-46]. Further, Fig 8 shows a graph 820 of performance metrics (optimization metric) of models over multiple experiments 824 as they progress to performance goals [See Col 24, Ln 41- Col 25, Ln 13]. Fig 7B includes a launch time (build time metric) that indicates the time since the start of the experiment [See Col 23, Ln 38-40]].
[Examiner's note: The limitation "at least one of a progress map, a tree based visualization, a relationship map, or a leaderboard" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "progress map, a tree based visualization, … or a leaderboard" teaches the entire limitation]
As to claim 17, Dasgupta, and Gil de Paiva disclose the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: render, by the processor, the progress visualization in at least one of a progress map, [Dasgupta, Fig 8 shows a graph 820 
a tree based visualization, [Dasgupta, Fig 8 shows graph 820 (tree based visualization) is controlled by a tree based control [See Col 24, Ln 52-55]]
… or a leaderboard [Dasgupta, Fig 7B shows a table with the progress of models and includes precision and recall (performance metric) [See Col 23, Ln 24-46]. The table may include a sort function to sort the models [See Col 23, Ln 60-63], thus a skilled artisan would understand that they may function as a "leaderboard"].
[Examiner's note: The limitation "at least one of a stop operation, a save operation, or a discard operation" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a stop operation" teaches the entire limitation. Further, the limitation "thereby facilitating at least one of …selection process" does not bear patentable weight. The meaning of the word "thereby", according to Merriam-Webster, is "by that" or "by that means". In other words, thereby denotes an effect achieved by the means of the language that comes before it. Accordingly, a reference that reads on the language that comes before the word "thereby" (in the case of claim 13, a reference that teaches "wherein the inclined layout displays the first dimension of the layout completely in the first dimension of the display area") will achieve the effect(s) that comes after the "thereby" clause. In other words, thereby essentially denotes an intended use, in that the desired effect (or use) of the invention is to improve selection of a model, improved performance of the processor, and/or reduced computational at least one of … or …" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of “reduced computational costs of the processor in executing the model selection process" teaches the entire limitation]
As to claim 20, Dasgupta, and Gil de Paiva disclose the computer program product of claim 15, wherein the program instructions are further executable by the processor to cause the processor to: perform, by the processor, at least one of a stop operation, … corresponding to the model pipeline candidate and the second model pipeline candidate based on input from an entity, [Dasgupta, A stop button 774 is included in the interface to permanently stop an experiment for a model [See Col 24, Ln 3-15]. The selection of the stop button 774 stops a selected model experiment (“corresponding to the model pipeline candidate and the second model pipeline candidate”) [See Col 24, Ln 3-7]]
thereby facilitating at least one of …reduced computational costs of the processor in executing the model selection process [Even if the limitation were not interpreted as a whereby clause, the limitation is taught by the prior art. Dasgupta, The stop button 774 causes the computing resources allocated for the experiment to be .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva"), in view of Gray et al (US 20160232457 A1 thereafter "Gray").
As to claim 5, Dasgupta, and Gil de Paiva disclose the system of claim 1, wherein the progress visualization comprises an interactive progress visualization, … [Dasgupta, Fig 8 shows a graph 820 (progress visualization) of performance metrics (assessment metrics) of models over multiple experiments 824 [See Col 24, Ln 41- Col 25, Ln 13]. The experiments that are graphed are controlled by the user selection of the model experiment selector control 810 on the left [See Col 24, Ln 48-52]].
However, Dasgupta, and Gil de Paiva do not teach "wherein the visualization render component renders a tooltip visualization comprising at least one of a textual representation or a numerical representation of the one or more assessment metrics based on selection of the interactive progress visualization."
On the other hand, Gray does teach "wherein the visualization render component renders a tooltip visualization comprising at least one of a textual representation or a numerical representation of the one or more assessment metrics based on selection of the interactive progress visualization."
Gray discloses a visualization 1416, as shown in Fig 14E, that shows the results of a model [See ¶-111, 114]. As shown in Fig 14E, the user may hover over a point 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization, and Gil de Paiva’s concentric circle progress indicator to incorporate the teachings of Gray's hover box.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view the exact values for a particular point.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva"), in view of Chen (US 20190362222 A1).
As to claim 6, Dasgupta, and Gil de Paiva do not disclose "wherein the visualization render component renders a ranking of the model pipeline candidates and the second model pipeline candidate based on assessment metrics of the model pipeline candidate and the second model pipeline candidate."
On the other hand, Chen does teach "wherein the visualization render component renders a ranking of the model pipeline candidate and the second model pipeline candidate based on assessment metrics of the model pipeline candidate and the second model pipeline candidate."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's model development environment, and Gil de Paiva’s concentric circle progress indicator to incorporate the teachings of Chen's model ranking.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to identify the top performing candidates.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva"), in view of Kobayashi et al (US 20170061329 A1 thereafter "Kobayashi ‘329").
As to claim 7, Dasgupta, and Gil de Paiva disclose the system of claim 1, wherein the computer executable components further comprise: an action component that performs at least one of a stop operation, … individually corresponding to the model pipeline candidate or the second model pipeline candidate, … [Dasgupta, A stop button 774 is included in the interface to permanently stop an experiment for a model [See Col 24, Ln 3-15]. The selection of the stop button 774 stops a selected model 
thereby facilitating at least one of …reduced computational costs of the processor in executing the model selection process [Even if the limitation were not interpreted as a whereby clause, the limitation is taught by the prior art. Dasgupta, The stop button 774 causes the computing resources allocated for the experiment to be released [See Col 24, Ln 13-15]. Thus a skilled artisan would understand that the computational costs are reduced for the processor that is executing the experiment for the model].
However, Dasgupta, and Gil de Paiva do not teach "based on a determination that a defined maximum build time has been met with respect to the model pipeline candidate or the second model pipeline candidate that is being evaluated…".
On the other hand, Kobayashi does teach "based on a determination that a defined maximum build time has been met with respect to the model pipeline candidate or the second model pipeline candidate that is being evaluated…".
Kobayashi discloses a system that stops a model learning process if the run time exceeds a time limit (maximum build time) [See ¶-133, 157-158]. Further, it is disclosed that a plurality of machine learning algorithms are executed for learning and if one exceeds its time threshold, it is stopped [See ¶-132-133, Claim 8].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization, and Gil de Paiva’s concentric circle progress indicator to incorporate the teachings of Kobayashi's modeling threshold time limit.
.
Claims 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva"), in view of Gray et al (US 20160232457 A1 thereafter "Gray").
As to claim 12, Dasgupta, and Gil de Paiva disclose the computer-implemented method of claim 8, wherein the progress visualization comprises an interactive progress visualization, … [Dasgupta, Fig 8 shows a graph 820 (progress visualization) of performance metrics (assessment metrics) of models over multiple experiments 824 [See Col 24, Ln 41- Col 25, Ln 13]. The experiments that are graphed are controlled by the user selection of the model experiment selector control 810 on the left [See Col 24, Ln 48-52]].
However, Dasgupta, and Gil de Paiva do not teach "further comprising: rendering, by the system, a tooltip visualization comprising at least one of a textual representation or a numerical representation of the one or more assessment metrics based on selection of the interactive progress visualization."
On the other hand, Gray does teach "further comprising: rendering, by the system, a tooltip visualization comprising at least one of a textual representation or a numerical representation of the one or more assessment metrics based on selection of the interactive progress visualization."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization, and Gil de Paiva’s concentric circle progress indicator to incorporate the teachings of Gray's hover box.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view the exact values for a particular point.
As to claim 18, Dasgupta, and Gil de Paiva disclose the computer program product of claim 15, wherein the progress visualization comprises an interactive progress visualization, … [Dasgupta, Fig 8 shows a graph 820 (progress visualization) of performance metrics (assessment metrics) of models over multiple experiments 824 [See Col 24, Ln 41- Col 25, Ln 13]. The experiments that are graphed are controlled by the user selection of the model experiment selector control 810 on the left [See Col 24, Ln 48-52]].
However, Dasgupta, and Gil de Paiva do not teach "wherein the program instructions are further executable by the processor to cause the processor to: render, by the processor, a tooltip visualization comprising at least one of a textual 
On the other hand, Gray does teach "wherein the program instructions are further executable by the processor to cause the processor to: render, by the processor, a tooltip visualization comprising at least one of a textual representation or a numerical representation of the one or more assessment metrics based on selection of the interactive progress visualization."
Gray discloses a visualization 1416, as shown in Fig 14E, that shows the results of a model [See ¶-111, 114]. As shown in Fig 14E, the user may hover over a point 1430 on the visualization to cause a box element 1432 (tooltip visualization) to be displayed with text describing the point (textual representation), e.g. "False Positive Rate", and values (numerical representation) [See ¶-114].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's performance visualization to incorporate the teachings of Gray's hover box.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to view the exact values for a particular point.
 Claims 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 10719301 B1 thereafter "Dasgupta"), in view of Gil de Paiva et al (US 9195361 B1 thereafter "Gil de Paiva"), in view of Chen (US 20190362222 A1).
As to claim 13, Dasgupta, and Gil de Paiva do not disclose "rendering, by the system, a ranking of the plurality of model pipeline candidates based on assessment metrics of the plurality of model pipeline candidates."
On the other hand, Chen does teach "rendering, by the system, a ranking of the plurality of model pipeline candidates based on assessment metrics of the plurality of model pipeline candidates."
Chen discloses that a plurality of model candidates are ranked based on their performance metrics [See ¶-67]. The ranking is then displayed to the user (renders a ranking) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's model development environment, and Gil de Paiva’s concentric circle progress indicator to incorporate the teachings of Chen's model ranking.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to identify the top performing candidates.
As to claim 19, Dasgupta, and Gil de Paiva do not disclose "render, by the processor, a ranking of the model pipeline candidates and the second model pipeline candidate based on assessment metrics of the model pipeline candidate and the second model pipeline candidate."
On the other hand, Chen does teach "render, by the processor, a ranking of the model pipeline candidates and the second model pipeline candidate based on 
Chen discloses that a plurality of model candidates are ranked based on their performance metrics [See ¶-67]. The ranking is then displayed to the user (renders a ranking) [See ¶-68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Dasgupta's model development environment to incorporate the teachings of Chen's model ranking.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of allowing the user to identify the top performing candidates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTO BORJA/Primary Examiner, Art Unit 2173